DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are present for examination. Claim 1 is the only independent claim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on how any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindquist (US 2002/0158540) in view of Uda (US 2017/0271965).
Regarding claim 1, Lindquist discloses a production method for a stator that includes a stator core having a yoke (412; see Fig. 3) and a tooth (410) and includes a coil (632; see Fig. 4) wound around the tooth (410), the method comprising: a step of preparing a stacked body (70; see Fig. 3A) which has the yoke (412) and the tooth (410) and in which a plurality of plate-like soft magnetic materials (amorphous metal magnetic or ferromagnetic amorphous metal, [0016], line 1; ductile material can be understood as a soft material that can be deformed, see [0048], line 28) each including an amorphous structure are stacked (see Fig. 3A); a step of mounting the coil on the tooth (see Fig. 4); and a step of heating (i.e. heat 
Linquist substantially discloses all the claim limitations including that the steps may be carried out in a variety of orders and using a variety of techniques (see [0017], last line), except particularly “a step of, after the coil is mounted, heating the stacked body including the yoke and the tooth”. 
However, Uda teaches, in [0057-0058], a current is applied to the coil 3 to heat the stator after the coil is mounted (see Fig. 1). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Uda with that of Linquist in order to energization heating for heating the coil and induction heating for heating the stator core after the coil is mounted in providing heat treatment to form the nano-crystalline structure of the stator core.
Regarding claim 2, Lindquist substantially discloses all the claim limitations “wherein the stacked body is heated by high-frequency current flowing through the coil”. Uda teaches, in [0058], a current is applied to the coil 3 to heat the stator (see Fig. 1). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Uda with that of Linquist in order to energization heating for heating the coil and induction heating for heating the stator core in providing heat treatment to form the nano-crystalline structure of the stator core.
Regarding claim 3, Lindquist discloses the production method according to claim 1, wherein each of the soft magnetic materials is an amorphous-based soft magnetic material including an amorphous structure materials (i.e. amorphous metal magnetic or ferromagnetic amorphous metal, [0016], line 1; ductile material, see [0048], line 28, can be understood as a soft material that can be deformed).
Regarding claim 4, Lindquist discloses the production method according to claim 3, wherein a degree of crystallinity of each of the soft magnetic materials 20% (e.g., at least about 80% by volume of material having a non-crystalline structure; see [0046], line 6).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYING KUE whose telephone number is (571)270-1502.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAYING KUE/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729